

EXHIBIT 10.1


LONG-TERM INCENTIVE PROGRAM
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 23, 2019)
1.
Establishment; Restatement. The long-term incentive program (“LTIP”) previously
established under the Spirit AeroSystems Holdings, Inc. 2014 Omnibus Incentive
Plan, as amended (“OIP”), pursuant to Section 2.4 of the OIP is hereby amended
and restated effective January 23, 2019 (the “Effective Date”), on the following
terms and conditions. In addition to the generally applicable terms of the OIP,
the following terms, conditions, and provisions will apply to Restricted Stock
and Restricted Stock Units awarded to Participants as part of the LTIP from and
after the Effective Date. Capitalized terms not specifically defined in this
LTIP will have the meanings set forth in the OIP.



2.
Awards of Restricted Stock and Restricted Stock Units. Awards of Restricted
Stock to Participants as part of the LTIP will be made at such times, in such
amounts, and subject to such terms, conditions, and restrictions as the
Committee or the Board may determine, in its sole discretion, including, without
limitation, designating such Awards as Performance Compensation Awards and
setting Performance Goals. Specific awards of Restricted Stock as part of the
LTIP may be made pursuant to a resolution adopted by the Committee or the Board,
an individual agreement with a Participant (e.g., an employment agreement), or
any other means that would represent an Award Agreement under the OIP. Awards of
Restricted Stock Units to Participants as part of the LTIP may be made in lieu
of awards of Restricted Stock in certain jurisdictions outside of the United
States as the Committee or the Board may determine in its sole discretion
subject to the terms set forth in this LTIP.

Except as expressly provided in the OIP or an Award Agreement, upon Termination
of a Participant following a grant of Restricted Stock or Restricted Stock Units
and prior to satisfaction of all conditions and restrictions imposed with
respect to those Restricted Stock or Restricted Stock Units, including, without
limitation, completion of a time-based vesting schedule or satisfaction of all
performance-based conditions, the unearned or nonvested Restricted Shares will
be forfeited.
3.
Time-Based Vesting. Unless otherwise provided in an Award Agreement, Restricted
Stock and Restricted Stock Units granted under the LTIP to a Participant will be
substantially nonvested upon grant and will, in addition to any other conditions
or restrictions that may apply (including, without limitation, Performance
Goals), be subject to time-based vesting restrictions that will lapse only if
and to the extent the Participant satisfies the following vesting schedule,
unless a different schedule (including, without limitation, no time-based
vesting schedule) is designated by the Committee or the Board in connection with
the grant:

    
Years of Service After the Grant Date    Vested Percentage
Less than 1                        0%
1 but less than 2                    33%





--------------------------------------------------------------------------------




2 but less than 3                    66%
3 or more                        100%
A Participant will be credited with a year of service after the Grant Date for
each 12-month period after the Grant Date during which the Participant is
continuously performing services (or deemed to be continuously performing
services) for the Company or an Affiliate. However, the Committee may at any
time, in its sole discretion, credit a Participant with additional service after
the date the award of Restricted Stock or Restricted Stock Units is granted to
the Participant or otherwise accelerate vesting or remove restrictions with
respect to Restricted Stock or Restricted Stock Units granted under the LTIP, if
the Committee determines, in its sole discretion, it is in the best interests of
the Company or other Service Recipient to do so.
4.
Performance Goals. In accordance with Article 10 of the OIP, the Board or
Committee may set Performance Goals with respect to an award of Restricted Stock
or Restricted Stock Units as part of the LTIP and otherwise set the
performance-based terms and conditions of such Award.



5.
83(b) Elections. Although Restricted Stock granted under the LTIP may be subject
to certain lapse restrictions and may be substantially nonvested upon grant,
grants of such Shares are intended to constitute transfers of such Shares within
the meaning of Code Section 83 upon grant. Accordingly, Participants receiving
grants of Restricted Stock under the LTIP will be eligible to make an election
under Code Section 83(b) with respect to Restricted Shares at the time such
Shares are granted, subject to complying with all applicable requirements for
making such an election, including, but not limited to, the requirement that
such election be made within 30 days after the date of transfer.



6.
Change in Control. In the event of a Change in Control, each Participant who has
been awarded Restricted Stock or Restricted Stock Units pursuant to the LTIP
before the closing of the Change in Control and who incurs a Qualifying
Termination either in anticipation of the Change in Control or during the period
beginning 30 days before the closing of the Change in Control and ending two
years after the date of the closing of the Change in Control will receive a cash
award equal to the dollar value of the award of Restricted Stock or Restricted
Stock Units that would have been made under the LTIP to such Participant in the
ordinary course of business within the 12-month period following the date of the
Qualifying Termination, based on the Participant’s annual base pay as in effect
on the date of closing of the Qualifying Termination. Payment of this cash award
will be made as soon as administratively practicable on or after the date of the
Qualifying Termination, but in no event later than 2-1/2 months after the end of
the year in which the Qualifying Termination occurs.



In addition, in the event a Participant who has been awarded Restricted Stock or
Restricted Stock Units pursuant to the LTIP before the closing of the Change in
Control incurs a Qualifying Termination either in anticipation of a Change in
Control or during the period





--------------------------------------------------------------------------------




beginning 30 days before the closing of the Change in Control and ending two
years after the date of the closing of the Change in Control, vesting with
respect to LTIP awards previously made will be accelerated in accordance with
Section 13.1 of the OIP.
* * * *



